DETAILED ACTION
This office action is in response to communications filed on January 4, 2021 in which claims 1-10 are considered below.

Allowable Subject Matter 

1.      	Claims 1-10 are allowable.
2.	The following is a statement of reasons for the indication of allowable subject matter: The primary reason for allowance of claims 1, 2, 9 and 10 in the instant application is because the prior arts of record fails to teach the overall combination as claimed. Claims 1 and 9 recites “calculating the vehicle speed command value at a predetermined time ahead of a current time based on information of a feature existing ahead of the subject vehicle in a travelling direction, as a look-ahead vehicle speed command value, controlling the subject vehicle based on the look-ahead vehicle speed command values and when the lighting state indicates a stop instruction, setting the predetermined time longer than that when the lighting state indicates an instruction other than the stop instruction". Claims 2 and 10 recites “calculating the vehicle speed command value at a predetermined time ahead of a current time based on information of a feature existing ahead of the subject vehicle in a travelling direction, as a look-ahead vehicle speed command value, controlling the subject vehicle based on the look-ahead vehicle speed command values and when the lighting state cannot be detected, setting the predetermined time shorter {YB:01183217.DOCX }International Application Serial No. PCT/IB2018/000923Page 4 of 7Preliminary AmendmentDated: January 4, 2021than that when the lighting state can be detected". The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663